DETAILED ACTION
Claims 1-8 and 11-18 rejected under 35 USC § 101.
Claims 1-7, 9-17, and 19-20 rejected under 35 USC § 112.
Claims 1-7 and 11-17 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1 and 11
[Step 1] Claims 1 and 11 recite a process comprising steps of (1) detecting named entities in text selected from the group of person-type and non-person-type, (2) detecting a relationship between entities using parts of speech tagging and dependency parsing, (3) estimating whether the relationship is indicative of personal information, and (4) outputting the result of the estimation.
[Step 2A – Prong One] The process recited in claims 1 and 11 are directed to an abstract idea. The recited limitations (1), (2), and (3) are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" MPEP 2106.04(a)(III). The step of (1) detecting named entities in text from the group of person-
[Step 2A – Prong Two] Claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application. The step of (4) outputting the result of the estimation only amounts to insignificant extra-solution activity of data output. See MPEP 2106.05(g). The recitation of applying the process on generic computer components (e.g. processor, storage device, non-transitory computer-readable medium) does not integrate the judicial exception into a practical application. See MPEP 2106.04(d)(I). Further, the recitation of applying the exception by means of "a named-entity recognition (NER) algorithm," "a parts-of-speech (POS) tagging algorithm," and "dependency parsing algorithm" are mere instructions to use generic algorithms to implement an abstract idea on a computer. These algorithms are considered "generic" in that they fail to recite details of how a solution to a problem are accomplished.1 See MPEP 2106.05(f)(1).
[Step 2B] Claims 1 and 11 do not recite a combination of elements that amount to significantly more than the judicial exception itself. The recited limitations of (1), (2), and (3) are a mental process that, under its broadest reasonable interpretation, merely performs a mental process in a computer environment. See MPEP 2106.04(a)(2)(III)(C). These claim limitations 

Claims 2 and 12
	The recitation of replacing a pronoun in text with a name is directed to an abstract idea. The recited limitations are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" See MPEP 2106.04(a)(III). The step of replacing a pronoun in text with a name, is accomplished by a human reading text, evaluating the meaning of the text to determine who the pronoun is referring to, and using a pen to cross out the pronoun and replace it with the determined person's name.

Claims 3 and 13
	The recitation of pre-processing text by detecting a language, removing white spaces, and/or correcting spelling errors is directed to an abstract idea. The recited limitations are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" See MPEP 2106.04(a)(III). The step of detecting a 

Claims 4 and 14
	Claims 4 and 14 are directed to non-functional descriptive matter (discussed infra). The non-functional descriptive matter are additional elements that link the use of the judicial exception to a particular technological environment or field of use, e.g. limiting the abstract idea to certain types of entities. This field of use limitation does not integrate the judicial exception into a practical application, nor does it recite significantly more than a judicial exception. See MPEP 2106.05(h).

Claims 5 and 15
	The recitation of pre-processing text by detecting a language, removing white spaces, and/or correcting spelling errors is directed to an abstract idea. The recited limitations are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" See MPEP 2106.04(a)(III). The step of applying a different NER algorithm is accomplished by a first and second human evaluating the meaning of text and marking the entities with a pen. Each human marks entities based on their own 'algorithm.' The step of resolving conflicts between the algorithms is accomplished by a first and 

Claims 6 and 16
	The recitation of filtering and merging named entities is directed to an abstract idea. The recited limitations are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" See MPEP 2106.04(a)(III). The step of filtering named entities is accomplished by a human evaluating the meaning of text and marking only certain named entities. The step of merging named entities is accomplished by a human evaluating the meaning of text and recognizing that two named mentions refer to the same person (e.g. Tim Cook and Timothy Cook).

Claims 7 and 17
	The recitation of detecting a relation between named entities in a sentence is an abstract idea. The recited limitations are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" See MPEP 2106.04(a)(III). The step of detecting relationships between entities is accomplished by a human evaluating the meaning of text and annotating words in the text to determine subject-object-predicate relationships.

Claims 8 and 18
	The recitation of scoring relation types based on likelihood of personal information and scoring named entities based on likelihood of personal information are additional elements. This additional element does not integrate the judicial exception into a practical application, because it only amounts to insignificant extra-solution activity of data output (i.e. store the data into a document). See MPEP 2106.05(g). This additional element does not recite significantly more than a judicial exception, because it is recognized as well-understood, routine, and conventional activity of storing and retrieving information in memory. See MPEP 2106.05(d)(II)(iv). The claim fails to describe how these scores are calculated, thus the scores are just arbitrary representation of an output of the judicial exception. The scores are just output representing the estimation; a human could read a sentence, evaluate, and conclude that the relationships and entities represented by the sentence text have an X% likelihood of being personal information.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kummamuru et al., U.S. PG-Publication No. 2021/0065045 A1, in view of Palanichamy, U.S. PG-Publication No. 2019/0034808 A1.

Claim 1
	Kummamuru discloses a method comprising operating at least one hardware processor to: automatically apply a named-entity recognition (NER) algorithm to a digital text document, to detect named entities appearing in the digital text document. Kummamuru discloses an Id. at ¶ 17.
	Kummamuru discloses wherein the named entities are selected from the group consisting of: at least one person-type entity, and at least one non-person-type entity. Figure 3 illustrates "entity-relationship processor 106" using NER techniques to "identify named entities." A trained classifier is used "to add category label for the names" of entities. The entities including a person-type entity (e.g. "people") and non-person-type entities (e.g. "organizations"). Id. at ¶ 32. Figure 7B illustrates "analysis of a body of text 702 for entity-relationship processing," wherein entity-relationship processor 106 identified various entities of a person-type ("PERSON") and a non-person-type ("ORG"). Id. at ¶ 42.
	Kummamuru discloses automatically detect at least one relation between the named entities, by applying a parts-of-speech (POS) tagging algorithm and a dependency parsing algorithm to sentences of the digital text document which contain the detected named entities. The natural language processing includes "parts-of-speech tagging" and "dependency parsing to generate output including parse tree that encode labeled syntactic dependencies between the words in sentences." Further, knowledge graphs are used to "encode the entities and relationships between the entities as derived from named entity recognition techniques and the dependency parsing." Id. at ¶¶ 17-18. Entity-relationship processor 106 "identifies entities … from the output of document processor 104." Document processor 104 "parses, tokenizes and identified the parts of speech (POS) of the tokens via implementing dependency parsing." Id. at ¶¶ 24-25. The Id. at ¶ 33. Figure 7C illustrates an example sentence 710 containing a person-type named entity "John Flannery" and non-person-type named entity "GE" with an automatically detected relation of "chairman" between the entities. Id. at ¶ 42. Example embodiments use "SpaCy" and "Natural Language Tool Kit (NLTK)" as tools "for implementing the NER techniques for entity recognition." Id. compare with Present Specification ¶ 60 ("Natural Language Understanding, spaCy, and NLTK, include POS tagging and dependency parsing algorithms").
	Kummamuru does not expressly disclose automatically estimate whether the at least one relation between the named entities is indicative of personal information and automatically issue a notification of a result of the estimation.
	Palanichamy discloses automatically estimate whether the at least one relation between the named entities is indicative of personal information and automatically issue a notification of a result of the estimation. Palanichamy discloses a method for "identifying … personally identifiable information (PII) within a data model based on processing rules, wherein the data model may comprise entity information about an entity." The data model comprises "relational information describing an interaction and a relationship between pieces of entity information within the entity information." Palanichamy, ¶¶ 3-5. The method comprises scan system 250 that receives a logical data model 114 comprising "data and/or information indicating the interaction and relationship between pieces of entity information." Scan system 250 "may identify PII within the data model … via smart scan engine 153 scanning the entity information within the data model. Smart scan engine 153 "may identify PII within the model, or entity information that resembles PII." Id. at ¶¶ 34-35. A data model update 238 provides updated instructions on the Id. at ¶¶ 43-44.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for extracting entities from text and determining relationships between the extracted entities of Kummamuru to incorporate the method of identifying PII from a data model describing relationships between entities as taught by Palanichamy. One of ordinary skill in the art would be motivated to integrate identifying PII from a data model describing relationships between entities into Kummamuru, with a reasonable expectation of success, in order to enable scanning data models associated with entities as a whole for PII, "rather than scanning simply indicial pieces of data associated with an entity," because "such a process increases the efficiency of identifying PII by orders of magnitude, thereby allowing greater efficiency and risk reduction relating [to] the storage and/or use of PII." Palanichamy, ¶ 12.

Claim 11
	Claim 11 recites a system configured to perform the steps of the method recited in claim 1. Accordingly, claim 11 is rejected as indicated in the rejection of claim 1.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kummamuru, in view of Palanichamy, further in view of Bonin et al., U.S. PG-Publication No. 2018/0197088 A1.

Claim 2
	Bonin discloses further comprising operating the at least one hardware processor to replace, in the digital text document, a pronoun that relates to the at least one person-type entity with a noun which is a name of the at least one person-type entity.
	Bonin discloses a method for "discovery and analysis of interpersonal relationships from text data." Bonin, ¶ 73. The method comprises a "co-reference resolution operation 406" for "establishing that two expressions refer to the same referent," including "replacing a shorted indication or alias (e.g., a pronoun of a person) with an entity identifier (ID) referring to the entity, such as a name." Id. at ¶ 75. Figure 9 illustrates an example comprising text annotated with entity information. The "co-reference resolution operation" includes "replacing a [shortened] indication (e.g., a pronoun 'his' of the entity 'Mr. Andrews') with an entity identifier (IF), which may be the entities' name itself." Id. at ¶ 87.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for extracting entities from text and identifying relationships between the extracted entities containing PII of Kummamuru-Palanichamy to incorporate the method of replacing pronouns in text with entity names as taught by Bonin. One of ordinary skill in the art would be motivated to integrate replacing pronouns in text with entity names into Kummamuru-Palanichamy, with a reasonable expectation of success, 

Claim 12
	Claim 12 recites a system configured to perform the steps of the method recited in claim 2. Accordingly, claim 12 is rejected as indicated in the rejection of claim 2.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kummamuru, in view of Palanichamy, further in view of Belitskaya et al., U.S. PG-Publication No. 2007/0230787 A1.

Claim 3
	Belitskaya discloses operating the at least one hardware processor to: automatically pre-process the digital text document prior to the automatic application of the NER algorithm, by at least one of: (a) detecting a main language of the digital text document, such that the NER algorithm is selected to match the main language; (b) removing from the digital text document at least one of: white spaces, and technical characters; and (c) correcting spelling errors in the digital text document.
	Belitskaya discloses "a method for automated document processing which includes [Named Entity] recognition." Belitskaya, ¶ 15. Figure 1 illustrates a general workflow of this method. At step S3 "the languages or the language that is predominant in the text are Id. at ¶¶ 42-46.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for extracting entities from text and identifying relationships between the extracted entities containing PII of Kummamuru-Palanichamy to incorporate language detection for named entity recognition as taught by Belitskaya. One of ordinary skill in the art would be motivated to integrate language detection into Kummamuru-Palanichamy, with a reasonable expectation of success, in order to extract entities from a multi-lingual text, and because "the available algorithms for POS tagging are language specific." Belitskaya, ¶ 30.

Claim 13
	Claim 13 recites a system configured to perform the steps of the method recited in claim 3. Accordingly, claim 13 is rejected as indicated in the rejection of claim 3.


Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kummamuru, in view of Palanichamy, further in view of Malik et al., U.S. PG-Publication No. 2019/0278777 A1. 

Claim 4
	[NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely 
	Nonetheless, Malik discloses "techniques for determining significance between entities" by mining information using "Named Entity Recognition (NER) and Relation Extraction (RE)" techniques. Malik, ¶¶ 32-35; See Also ¶¶ 50-53; 177 (disclosing "pre-processing interface" performing "named entity recognition extraction, and entity linking" on "received electronic documents including unstructured text" and computing significance between identified first and second entities). A system implementing the disclosed method comprises data store 40 comprising "a set of entity types 42." Each type represents "a type of tangible or logical entity that is pre-defined in the system." The pre-defined types include person-type entities (e.g. "people") and non-person-type entities (e.g. "organizations"). Id. at ¶ 127.
	Malik discloses wherein the at least one non-person-type entity is selected from the group consisting of: organization, object, location, nationality, time, date, address, geo-political entity, work of art, event, sexual preference, marital status, profession, money, religious group, political group, language, and quantity. Hertz discloses identifying "entities of predefined types appearing with the text," including non-person entity types such as: organization ("organization"), object ("products"), location ("geographies"), nationality ("geographies"), time ("units of time"), date ("units of time"), address ("geographical locations"), geo-political entity ("countries"), work of art ("commodities"), event ("events"), sexual preference ("social tags"), "martial status ("social tags"), profession ("industry terms"),  money ("currencies"), religious group ("organization"), 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for extracting entities from text and identifying relationships between the extracted entities containing PII of Kummamuru-Palanichamy to incorporate the entity types used in named entity extraction as taught by Malik. One of ordinary skill in the art would be motivated to integrate the entity types into Kummamuru-Palanichamy, with a reasonable expectation of success, in order to improve "effectiveness … and performance" in "NER, relation extraction, and entity linking techniques." Malik, ¶¶ 249; 352.

Claim 6
	Malik discloses operating the at least one hardware processor to filter the named entities and to merge at least some of the named entities. Malik discloses that "[f]iltering may be applied to discern true … entities from unlikely … entities." Malik, ¶ 14. Further, the method "performs disambiguation within the recognized entities, wherein if two recognized entities are determined to refer to the same person, "they will be grouped together as one recognized entity in the output" (for example, Tim Cook and Timothy Cook are merged into one recognized entity). Id. at ¶ 253.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for extracting entities from text and identifying relationships between the extracted entities containing PII of Kummamuru-Palanichamy to incorporate filtering and merging in named entity extraction as taught by Malik. One of ordinary skill in the art would be motivated to integrate the filtering and merging entities 

Claims 14 and 16
	Claims 14 and 16 recite a system configured to perform the steps of the method recited in claims 4 and 6. Accordingly, claims 14 and 16 are rejected as indicated in the rejection of claims 4 and 6.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kummamuru, in view of Palanichamy, further in view of Brun et al., U.S. PG-Publication No. 2009/0204596 A1.

Claim 5
	Brun discloses operating the at least one hardware processor to: automatically apply a different named-entity recognition (NER) algorithm to the digital text document; and apply one or more predefined rules to resolve one or more conflicts between named entities detected by the NER algorithm and the different NER algorithm. Brun discloses a method for recognizing named entities in text using an NER system, and then performing "semantic compatibility checking … ion the results in order to confirm or to correct the responses given by the NER system." The system can spot "errors that a NER system has made." Brun, ¶¶ 20-27. The method applies a first NER algorithm to identify named entities (NER system 16) and a second NER algorithm (checking system 12) to confirm or correct the identified named entities. Id. at ¶¶ 37-38. Figure 2 Id. at ¶¶ 48-59.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for extracting entities from text and identifying relationships between the extracted entities containing PII of Kummamuru-Palanichamy to incorporate the NER checking system as taught by Brun. One of ordinary skill in the art would be motivated to integrate the NER checking system into Kummamuru-Palanichamy, with a reasonable expectation of success, in order to significantly improve the accuracy of NER systems. Brun, ¶ 21.

Claim 15
	Claim 15 recites a system configured to perform the steps of the method recited in claim 5. Accordingly, claim 15 is rejected as indicated in the rejection of claim 5.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kummamuru, in view of Palanichamy, further in view of Zheng et al. "Joint extraction of entities and relations based on a novel tagging scheme." arXiv preprint arXiv:1706.05075, pg.1-10 (2017).

Claim 7
	Kummamuru discloses wherein said automatic detection of the at least one relation between the named entities further comprises: utilizing a result of the applied dependency parsing algorithm to determine a path of dependencies that connects every two named entities in each of the sentences. Figure 7C illustrates output of relationships between entities as derived by an entity relationship processor using a dependency parsing algorithm. The illustrated output depicts a path of dependencies that link every at least two named entities (e.g. subject and object) with a relation in each sentence. Kummamuru, ¶ 42.
	Kummamuru discloses selecting a textual expression that lies within the path of dependencies; and associating each of the textual expressions with a relation type. Sentence 7 in Fig. 7C depicts the textual expression "chairman" that lies between the subject entity "John Flannery" and object entity "GE." The text "chairman" is "identified as a relation between the subject John Flannery and object GE." Id.
	Kummamuru does not expressly discloses a relation type selected from a predefined set of relation types. 
	Zheng discloses a relation type selected from a predefined set of relation types. Zheng discloses methods "to detect entity mentions and recognize their semantic relations simultaneously from unstructured text," wherein "relation words are extracted from a predefined relation set." Zheng, 1. The method focuses "on the extraction of triplets that are composed of Id. at 2. Specifically, the "relation type information is obtained from a predefined set of relations." Id. at 3 (3.1 The Tagging Scheme). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for extracting entities from text and identifying relationships between the extracted entities containing PII of Kummamuru-Palanichamy to incorporate predefined relationship types as taught by Zheng. One of ordinary skill in the art would be motivated to integrate predefined relationship types into Kummamuru-Palanichamy, with a reasonable expectation of success, in order to simplify the entity-relationship extraction task by "easily [using] neural networks to model the task without complicated feature engineering." Zheng, 2.

Claim 17
	Claim 17 recites a system configured to perform the steps of the method recited in claim 7. Accordingly, claim 17 is rejected as indicated in the rejection of claim 7.


Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (e.g. claims 7 and 17). Examiner notes that claims 8-9 and 18-19 are subject to rejections under 35 USC § 101 and 112, supra.
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

1. (Currently Amended) A method comprising operating at least one hardware processor to:
automatically apply a named-entity recognition (NER) algorithm to a digital text document, to detect named entities appearing in the digital text document, wherein the named entities are selected from the group consisting of: at least one person-type entity, and at least one non-person-type entity;
automatically detect at least one relation between the named entities, by applying a parts-of-speech (POS) tagging algorithm and a dependency parsing algorithm to sentences of the digital text document which contain the detected named entities, wherein said automatic detection of the at least one relation between the named entities further comprises:
utilizing a result of the applied dependency parsing algorithm to determine a path of dependencies that connects every two named entities in each of the sentences;
selecting a textual expression that lies within the path of dependencies; and
associating each of the textual expressions with a relation type selected from a predefined set of relation types;
automatically estimate whether the at least one relation between the named entities is indicative of personal information, wherein said automatic estimation comprises: calculating a privacy score of the digital text document, or a privacy score of each of the at least one person-type entity, based on:
a first set of predefined scores associated with the relation types, wherein each score of the first set indicates a likelihood that the respective relation type is part of personal information; and
a second set of predefined scores associated with the named entities, wherein each score of the second set indicates a likelihood that the respective named entity is part of personal information;
automatically issue a notification of a result of the estimation, and based on the notification, store the digital text document if the privacy score exceeds a predefined threshold.2


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 11, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification describes the NER, POS, and dependency parsing as implemented using 'off-the-shelf' software packages. Spec., ¶¶ 52, 60.
        2 This limitation is based on material in specification ¶ 73. It is suggested because Examiner considers it is an example of using the predefined scores associated with a predefined set of relations as an improvement in the functioning of a computer (i.e. overcome 101 abstract idea rejection).